COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00050-CR


The State of Texas                         §    From the 158th District Court

                                           §    of Denton County (F-2011-0039-B)

                                           §    May 9, 2013
v.
                                           §    Per Curiam

                                           §    Dissent by Justice Dauphinot

Marlin Derrell York                        §    (p)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the trial court’s

order granting York’s motion to suppress is reversed and this case is remanded

to the trial court for further proceedings consistent with this opinion.

      It is further ordered that the State shall pay all costs of this appeal, for

which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM